EXHIBIT 10.43

 

JONES APPAREL GROUP, INC.
1411 BROADWAY, NEW YORK, NEW YORK  10018

> > > > > December 5, 2007

Mr. Christopher Cade
1825 Jenkins Drive
Easton, PA 18040

        Re: Employment Agreement

Dear Chris:

        This will confirm the terms and conditions of employment between you and
Jones Apparel Group, Inc. (the "Company"). It is agreed as follows:

        1. Term.

        The Company shall employ you for a period commencing as of December 18,
2007 and ending as of December 31, 2010. In the event that you shall remain in
the employ of the Company after the expiration or termination of this agreement,
your status will be that of an employee at will, and the terms and conditions of
this agreement will be of no further force and effect, except that the
provisions of Sections 6 through 17 shall survive a termination of this
agreement.

        2. Duties.

        You shall render services to the Company on a full-time basis as the
Executive Vice President, Chief Accounting Officer and Controller of the
Company. You shall report to the Chief Financial Officer of the Company. Your
services shall be rendered in accordance with such rules and instructions as the
Company shall establish from time to time. You are to render your services in
the United States and such other places as the Company may require. Your
principal place of employment shall be at the Bristol, Pennsylvania location for
the Company.

        3. Compensation.

                (a) Salary. Your salary will be the greater of $300,000 per
annum or such other amount as the Company may determine from time to time. The
Company shall make such deductions and withhold such amounts from each payment
made to you under this agreement as may be required from time to time by law,
governmental regulation or order and in accordance with the Company's customary
payroll practices.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 2

                (b) Bonus. Commencing January 1, 2008, you shall participate in
the Jones Apparel Group, Inc. 2007 Executive Annual Cash Incentive Plan (the
"Bonus Plan"), pursuant to which you may be entitled to receive an annual bonus
payment of up to 40% of your annual salary, for each full calendar year of
employment which ends prior to the expiration of the term of this agreement and
throughout which you have been employed by the Company, conditioned upon the
attainment of annual criteria and objectives established for participants in the
Bonus Plan.

                (c) Sign On Bonus. As an inducement for you to enter into this
Agreement, as soon as practicable following your execution thereof, you shall
receive the sum of $120,000, less statutory withholdings and customary
deductions (the "Sign On Bonus"). You acknowledge and understand that the Sign
On Bonus is intended to be a reward for your first six months of service to the
Company under this Agreement and, as such, is an advance on your salary in the
event that you voluntarily resign from employment with the Company prior to the
expiration of such six months of service. You further acknowledge and agree that
in the event of your voluntary resignation during such period, you shall
reimburse the Company a pro rated amount (based on time remaining in such six
months period) of the Sign On Bonus, and the Company shall be entitled to deduct
all or any portion of the amount of the Sign On Bonus due from your wages or
other sums due to you at the time of such resignation.

                (d) Restricted Stock. As an inducement for you to enter into
this Agreement and in consideration of your agreement to the terms and
conditions set forth herein, the Company will issue to you 15,000 shares of
restricted common stock, which will vest on the second business day immediately
following the Company's public announcement of fourth quarter financial results
for the year 2010.

        4. Benefits and Expenses.

                (a) You shall be eligible to participate in such medical and
dental programs and other fringe benefits, and shall be entitled to annual
vacation time on the same basis as other executives holding similar positions
with the Company.

                (b) The Company will pay or reimburse all reasonable business
expenses incurred by you with respect to work performed by you inside or outside
the United States on the Company's behalf, subject to Company policies, provided
that you promptly submit to the Company appropriate expense reports on
Company-prescribed forms and invoices or vouchers for all expenses incurred by
you or paid with Company credit cards.

                (c) The Company shall pay you a car allowance of $12,500 per
annum.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 3



        5. Termination.

                (a) Termination by the Employee without Good Reason. If you
terminate your employment with the Company prior to the expiration of the term
of this agreement without "Good Reason" (as defined herein), no further payments
shall be made to you, nor shall any benefits be afforded to you following such
termination, except for amounts due and owing as of the date your employment
terminates (the "Termination Date") and such benefits as are required by law.

                (b) Termination by the Company for Cause. If the Company
terminates your employment prior to the expiration of the term of this
agreement, and such termination is for "Cause" (as defined herein), no further
payments shall be made to you, nor shall any benefits be afforded to you
following such termination, except for amounts due and owing as of the
Termination Date and such benefits as are required by law. If your termination
of employment is for Cause, the Company agrees to provide written notice to you
stating which clause of Section 5(g)(i) has been violated and the actions you
have taken resulting in such violation.

                (c) Termination by the Company without Cause or by the Employee
for Good Reason. If the Company terminates your employment prior to the
expiration of the term of this agreement without Cause, or if you resign prior
to the expiration of the term of this agreement with Good Reason:

  (i) you will be paid the salary payable hereunder through the balance of the
term of this agreement or for a period of 12 months, whichever is longer, in
installments in accordance with past payroll practices; and
    (ii) in the event that you elect in a timely manner to continue basic
medical and dental insurance coverage pursuant to the Consolidated Omnibus
Reconciliation Act of 1985 ("COBRA"), the Company shall pay the share of the
premium of maintaining your COBRA continuation coverage equal to the Company's
contribution to your medical and dental insurance premiums on the Termination
Date, at the benefit levels existing on the Termination Date, for the period
from the Termination Date through the balance of the term of this agreement (the
"Subsidized Period"); provided, however, that in the event you commence
comparable benefit coverage with a subsequent employer during the Subsidized
Period, you shall provide the Company with written notice of such comparable
coverage and the date upon which such coverage commences within five (5) days of
the commencement thereof, and your benefit coverage with the Company shall cease
as of the date such comparable coverage with a subsequent employer commences.
Unless such coverage has so ceased, after the Subsidized Period, you may
continue such coverage at your expense at the applicable COBRA rate for the
duration of the COBRA period, if any.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 4
 
You shall have no obligation to seek other employment or otherwise mitigate the
Company's obligations to make payments under this Section 5(c); provided,
however, that if you commence employment or otherwise engage in business
activities permitted under this agreement during any period during which the
Company is obligated to make payments under this Section 5(c), then the
Company's obligations shall be reduced by the amount of any other compensation
or income therefrom earned or received by you during or for the period in which
the Company is obligated to make such payments.

                (d) Change in Control. If, following a "Change in Control" (as
defined herein) and prior to the end of the term of this agreement, the Company
terminates your employment without Cause or you terminate your employment
hereunder for Good Reason, you will be paid a lump sum payment equal to two and
one-half (2.5) times your yearly salary at the rate in effect immediately
preceding termination.

                (e) Termination Upon Retirement. This agreement shall
immediately terminate, and all rights, benefits and obligations hereunder shall
cease, in the event that you terminate your employment by reason of voluntary
retirement, except for such rights as shall have accrued as of the date of your
retirement.

                (f) Termination Upon Death or Disability of the Employee. If
your employment terminates before the end of the term of this agreement by
reason of your death or "Disability" (as defined herein), you or your duly
appointed personal representative, as the case may be, will be paid (i) an
amount equal to your then monthly salary during each of the six months following
your death or the Disability Termination Date and (ii) the target bonus
established by the Board of Directors of the Company for you under the Bonus
Plan for the calendar year in which you die or become disabled, prorated for the
portion of the year preceding your death or the Disability Termination Date.

                (g) Definitions of "Cause," "Good Reason," "Change in Control"
and "Disability."

  (i) The term "Cause" shall mean: (A) your continuing failure to perform the
duties and responsibilities assigned to you by the Company; (B) your engaging in
any conduct materially detrimental to the business, goodwill or reputation of
the Company; (C) your conviction of a crime involving moral turpitude; or (D)
your violating any material provision of this agreement or applicable Company
policies.
    (ii) The term "Good Reason" shall mean the occurrence of any of the
following without your consent: (A) a material reduction in your base salary;
(B) the relocation of your office to a location more than 50 miles from your
present office in Bristol, Pennsylvania; (C) the Company's failure to pay you
any undisputed portion of your compensation; (D) the

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 5

    Company's failure to continue in effect any material compensation or benefit
plan in which you are participating, unless either (1) an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan; or (2) the failure to continue your participation therein
(or in such substitute or alternative plan) does not materially discriminate
against you, both with respect to the amount of benefits provided and the level
of your participation, relative to other similarly-situated participants; (E) a
material diminution of your present authority, duties or responsibilities; or
(F) any other action or inaction that constitutes a material breach by the
Company of this agreement.

Good Reason shall not exist unless you provide written notice to the Company
within 30 days after the occurrence of the events, actions, or non-actions, as
applicable, that you believe constitute Good Reason hereunder, and the Company
has been provided with at least 30 days after your delivery of such notice to
remediate the basis for such notice and has not effected such remediation.
 

  (iii) The term "Change in Control" shall have the same meaning as in the
Company's 1999 Stock Incentive Plan, as in effect on the date hereof.
    (iv) The term "Disability" shall mean your physical or mental incapacity
which renders you incapable, even with a reasonable accommodation by the
Company, of performing the essential functions of the duties required of you
under this agreement, for 120 or more consecutive days; the term "Disability
Termination Date" shall mean the date as of which your employment with the
Company is terminated, either by you or the Company, following your suffering of
a Disability.


                (h) Accelerated Vesting of Equity Grants. In addition to the
foregoing and notwithstanding any other agreement between you and the Company:

  (i) all unvested shares of restricted common stock of the Company and/or
unvested options to purchase common stock of the Company which you held at the
time of a Change in Control (and prior to the end of the term of this agreement)
shall become fully vested and, in the case of stock options, immediately
exercisable during the remaining original term of each such stock option, upon
such Change in Control; and
    (ii) half of all unvested shares of restricted common stock of the Company
and/or unvested options (in the order of lowest exercise price first) which you
held at the time of the termination of your employment by the Company without
Cause or by you for Good Reason (and prior to the end

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 6

    of the term of this agreement) shall become fully vested and, in the case of
stock options, immediately exercisable during the remaining original term of
each such stock option, upon such termination of your employment.

 
        6. Noncompetition; Nonsolicitation.

                (a) You acknowledge and recognize (i) the highly competitive
nature of the business of the Company, (ii) the importance to the Company of the
Confidential Business Information and Trade Secrets (as defined in Sections 7(b)
and 7(c) hereof) to which you will have access, (iii) the importance to the
Company of the knowledge and experience possessed by it relating to the
requirements and terms of doing business with existing or potential licensors,
licensees, designers, suppliers and customers and methods of doing business, and
(iv) the position of responsibility which you will hold with the Company.
Accordingly, you agree that you will not, directly or indirectly, at any time
during your employment by the Company and during the period commencing with the
Termination Date and ending with the last day of the term of this agreement (the
"Severance Period") (provided that the Company is making or has made the
payments to you which may be required hereunder during the Severance Period):
(x) engage in any business which then competes, directly or indirectly, with the
business then conducted or licensed by the Company or any of its affiliates,
including, without limitation, the manufacturing, marketing and sale of products
by independent licensees under trademarks owned by the Company or any of its
affiliates, whether such other engagement is as an officer, director, employee,
proprietor, consultant, independent contractor, partner, advisor, agent or
investor (other than as a passive investor in less than 5% of the outstanding
capital stock of a publicly traded corporation); or (y) assist other persons or
businesses in engaging in any business activities prohibited under clause (x).
You further agree that during the term of this agreement and for a period of two
(2) years following the end of the Severance Period, you will not, directly or
indirectly, induce any employees of the Company to engage in any such activities
or to terminate their employment or hire or attempt to hire any employees of the
Company.

                (b) As used in this Section 6 and Sections 7, 9 and 10 below,
the term "Company" shall be deemed to include the Company and any individual,
person or entity controlling, controlled by or under common control with the
Company, and any respective successors and assigns of any such individual,
person or entity.

        7. Confidentiality.

                (a) You acknowledge that the Company is engaged in the highly
competitive business of designing, developing, manufacturing, marketing and
selling apparel, footwear and accessories. The Company's involvement in this
business has required and continues to require the expenditure of substantial
amounts of money and the use of skills developed over considerable time. As a
result of these investments of money, skill and time, the Company has developed
and

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 7

will continue to develop certain valuable trade secrets and confidential
business information that are peculiar to the Company's business and the
disclosure of which would cause the Company great and irreparable harm. You
acknowledge that, during the course of your employment by the Company, you will
receive and/or have access to "Trade Secrets" and/or "Confidential Business
Information," as those terms are defined below, and that, had you not had the
opportunity to work at the Company, you would not have become privy to such
information.

                (b) The term "Trade Secrets" means any technical or financial
information, design, process, procedure, formula or improvement that is valuable
and not generally known to the Company's competitors. To the fullest extent
consistent with the foregoing, Trade Secrets shall include, without limitation,
all information and documentation, whether or not subject to copyright,
pertaining to product developments, methods of operation, cost and pricing
structures, and other private, confidential business matters.

                (c) The term "Confidential Business Information" means any data
or information and documentation, other than Trade Secrets, which is valuable to
the Company and not generally known to the public, including but not limited to:

> > (i) Financial information, including but not limited to earnings, assets,
> > debts, prices, cost information, sales and profit projections or other
> > financial data;
> > 
> > (ii) Marketing information, including but not limited to details about
> > ongoing or proposed marketing programs or agreements by or on behalf of the
> > Company, marketing forecasts, results of marketing efforts or information
> > about impending transactions;
> > 
> > (iii) Product information, including but not limited to development plans,
> > designs, and product costs; and
> > 
> > (iv) Product source and customer information, including but not limited to
> > any data regarding actual or potential supply sources, agency agreements or
> > arrangements and actual or potential customers.

                (d) You agree that, except as may be required to fulfill your
obligations during the course of your employment, you will not, during your
employment with the Company or after your employment has ceased, directly or
indirectly use, disclose or disseminate to any other person, organization or
entity or otherwise employ any Trade Secrets or Confidential Business
Information. Nothing in this paragraph shall preclude you from disclosing or
using Trade Secrets or Confidential Business Information if (i) the Trade
Secrets or Confidential Business Information have become generally known, at the
time the Trade Secrets or Confidential Business Information are used or

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 8

disclosed, to the public or to competitors of the Company except through or as a
result of your act or omission; or (ii) the disclosure of the Trade Secrets or
Confidential Business Information is required to be made by any law, regulation,
governmental body or authority, or court order, provided that you will give the
Company prompt written notice of such requirement so that the Company may seek
an appropriate protective order or similar remedy. You agree to deliver to the
Company all computer files and tapes, books, records and documents (whether
maintained in paper, electronic or any other medium) relating to or bearing upon
any Trade Secrets or Confidential Business Information, upon the cessation of
your employment, and you agree not to retain any copies or extracts thereof.

        8. Ownership of Intellectual Property.

                (a) You acknowledge and agree that all work performed, and all
ideas, concepts, materials, products, software, documentation, designs, product
drawings, sketches, architectures, specifications, flow charts, test data,
programmer's notes, deliverables, improvements, discoveries, methods, processes,
or inventions, trade secrets or other subject matter related to the Company's
business (collectively, "Materials") conceived, developed or prepared by you,
alone or with others, during the period of your employment or other relationship
with the Company, in written, oral, electronic, photographic, optical or any
other form, are the property of the Company, and all rights, title and interest
therein shall vest in the Company, and all Materials shall be deemed to be works
made for hire and made in the course of your employment or other relationship
with the Company.

                (b) To the extent that title to any Materials has not vested, or
may not, by operation of law, vest in the Company, or such Materials may not be
considered works made for hire, you hereby irrevocably assign all rights, title
and interest therein to the Company. All Materials belong exclusively to the
Company, with the Company having the right to obtain and to hold in its own
name, copyrights, patents, trademarks, applications, registrations or such other
protection as may be appropriate to the subject matter, and any extensions and
renewals thereof. You hereby grant to the Company an irrevocable power of
attorney to perform any and all acts and execute any and all documents and
instruments on your behalf as the Company may deem appropriate in order to
perfect or enforce the rights defined in this Section. You further agree to give
the Company, or any person designated by the Company, at the Company's expense,
any assistance required to perfect or enforce the rights defined in this
Section. You shall communicate and deliver to the Company promptly and fully all
Materials conceived or developed by you (alone or jointly with others) during
the period of your employment or other relationship with the Company.

        9. Noninterference.

        For a period commencing on the date hereof and continuing for a period
of two (2) years after the Termination Date, you shall not, directly or
indirectly, solicit, induce, or attempt to solicit or induce, any person or
entity then known to be a customer, client, vendor,

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 9

supplier or distributor of the Company to terminate or diminish his, her or its
relationship with the Company for any purpose.

        10. Nondisclosure and Nondisparagement.

        You agree not to disclose any information regarding the substance or
existence of this agreement, including but not limited to, the monies and
benefits received or to be received hereunder, except to an attorney with whom
you choose to consult regarding this agreement. For a period commencing on the
date hereof and continuing for a period of three (3) years after the Termination
Date, you agree not to, directly or indirectly, in public or in private,
deprecate, impugn or otherwise make any remarks or statements that might tend
to, or be construed to tend to, defame the Company or its reputation, or the
reputations of any of its respective officers, directors and employees, nor
shall you assist any other person, firm or entity in so doing. For a period
commencing on the date hereof and continuing for a period of three (3) years
after the Termination Date, the Company agrees not to, directly or indirectly,
in public or in private, deprecate, impugn or otherwise make any remarks or
statements that might tend to, or be construed to tend to, defame you or your
reputation, nor shall it assist any other person, firm or entity in so doing.

        11. Injunctive Relief; Extension of Covenants Following Breach.

                (a) The covenants set forth in Sections 6, 7, 8, 9, 10 and 13
shall be enforceable by a court of equity through the granting of a temporary
restraining order, preliminary injunction and/or permanent injunction. In the
event of a breach of Sections 6, 7, 8, 9, 10 or 13 of this agreement, you
consent to the entry of an injunction, and you shall pay any reasonable fees and
expenses incurred by the Company in enforcing such sections if such breach is
finally judicially determined to have occurred. Such equitable enforcement shall
be in addition to and shall not prejudice the right of the Company to an
appropriate monetary award.

                (b) You agree that, in the event of a breach of any of the
covenants set forth in Sections 6 or 9, the duration of the covenants in both
Sections 6 and 9 shall automatically be extended for a period equal to the
period of the violation.

        12. Representation and Warranty.

        You hereby represent and warrant to the Company that your entering into
this agreement will not result in the breach of, or constitute a violation of,
any agreement, order or decree by which you are bound and that you are not
subject to any agreement, restriction or covenant, whether written or oral,
which restricts your ability to enter into this agreement or to perform your
duties as set forth herein.

        13. Return of Documents and Other Property.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 10

        Upon the termination of your employment, you shall return to the Company
all of its property, equipment, documents, records, lists, files, credit cards
and any and all other Company materials including, without limitation,
computerized or electronic information, that is in your possession as of the
Termination Date (the "Company Property"). The Company Property shall be
delivered to Jones at its office at 1411 Broadway, New York, New York 10018, at
your expense, within five (5) business days after the Termination Date. Unless
otherwise agreed by the Company in writing, you shall not retain any Company
Property.

        14. Reasonableness of Restrictive Covenants.

        You agree that, due to the uniqueness of your skills and abilities and
the uniqueness of the Confidential Business Information that you will possess in
the course of your employment with the Company, the covenants set forth herein
are reasonable and necessary for the protection of the Company. Nevertheless, if
it shall be determined that such covenants are unenforceable in that they are
too broad as to their scope or geographical coverage, then the parties hereby
confer upon any appropriate court the power to limit such scope or geographical
coverage such that they will be enforceable.

        15. Effect of Section 409A of the Internal Revenue Code.

        Notwithstanding anything in this agreement to the contrary, if all or a
portion of any payment or benefit under Section 5(c) or 5(d) is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), then
the following rules shall apply to such payment in order to prevent any
accelerated or additional tax under Section 409A of the Code:

                (a) If the termination of your employment does not qualify as a
"separation from service" within the meaning of Treasury Regulation Section
1.409A-1(h) from the "Jones Controlled Group," then any payments subject to
Section 409A of the Code will not commence until a "separation from service"
occurs or, if earlier, the earliest other date as is permitted under Section
409A. For this purpose, the "Jones Controlled Group" means (i) the Company, (ii)
any corporation which is a member of a controlled group of corporations (as
defined in Section 414(b) of the Code) which includes the Company and (iii) any
trade or business (whether or not incorporated) which is under common control
(as defined in Section 414(c) of the Code) with the Company.

                (b) If at the time of your separation from service, you are a
"specified employee" as defined in Section 409A of the Code, then the Company
will defer the commencement of any payments subject to Section 409A (without any
reduction in such payments or benefits ultimately paid or provided to you) until
the date that is six (6) months following your separation from service or, if
earlier, the earliest other date as is permitted under Section 409A.

                (c) The Company shall consult with you in good faith regarding
the implementation of the provisions of this Section 15.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 11


        16. Effect of Section 280G of the Internal Revenue Code.

                (a) Notwithstanding any other provision of this agreement to the
contrary, and except as provided in Section 16(b), to the extent that any
payment or distribution of any type to or for you by the Company (or by any
affiliate of the Company, any person or entity who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company's assets (within the meaning of Section 280G of the Code and the
regulations thereunder)), or any affiliate of such person or entity, whether
paid or payable or distributed or distributable pursuant to the terms of this
agreement or otherwise (the "Total Payments"), is or will be subject to the
excise tax imposed under Section 4999 of the Code (the "Excise Tax"), then the
Total Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in your retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if you received the entire amount of such Total
Payments. Unless you shall have given prior written notice specifying a
different order to the Company to effectuate the foregoing, the Company shall
reduce or eliminate the Total Payments, by first reducing or eliminating the
portion of the Total Payments which are not payable in cash and then by reducing
or eliminating cash payments, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the
Determination (as defined herein). Any notice given by you pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing your rights and entitlements to any benefits
or compensation.

                (b) The determination of whether the Total Payments shall be
reduced as provided in this Section 16 and the amount of such reduction shall be
made at the Company's expense by an accounting firm jointly selected by you and
the Company from among its independent auditors and the five (5) largest
accounting firms (an "Eligible Accounting Firm") in the United States (the
"Accounting Firm"). The Accounting Firm shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation to the Company and you within ten (10) days of the Termination
Date. If the Accounting Firm determines that no Excise Tax is payable by you
with respect to the Total Payments, it shall furnish you with an opinion
reasonably acceptable to you that no Excise Tax will be imposed with respect to
any such payments and, absent manifest error, such Determination shall be
binding, final and conclusive upon you and the Company. If the Accounting Firm
determines that an Excise Tax would be payable, you shall have the right to
accept the Determination of the Accounting Firm as to the extent of the
reduction, if any, pursuant to this Section 16, or to have such Determination
reviewed by another Eligible Accounting Firm selected by you, at the expense of
the Company, in which case the determination of such second accounting firm
shall be binding, final and conclusive upon you and the Company.

        17. Miscellaneous.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 12

                (a) This agreement shall be governed by the laws of the State of
New York (excluding its choice of law rules).

                (b) The parties hereby agree that any action arising out of or
relating in any way to this agreement or the transactions contemplated hereby
must be brought and enforced exclusively in the United States District Court for
the Southern District of New York or the Courts of the State of New York.

                (c) All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, or if transmitted via facsimile with transmission
confirmed, with a copy mailed by certified mail, return receipt requested,
addressed to the addresses first set forth above or to such other addresses as
shall be furnished in writing by either party in like manner. Any such notice or
communication shall be deemed to have been given as of the date delivered in
person or transmission by facsimile is confirmed. All notices to the Company
shall be sent to the attention of the General Counsel, 1411 Broadway, New York,
New York 10018.

                (d) This agreement may not be assigned by you. This agreement
shall be binding upon, and inure to the benefit of, the parties hereto, their
heirs, legal representatives, successors and permitted assigns.

                (e) This agreement supersedes all prior agreements and
understandings between us concerning the subject matter hereof and may not be
modified or terminated orally. No modifications, termination or attempted waiver
shall be valid unless set forth in a writing signed by the party against whom
the same is sought to be enforced.

                (f) The invalidity or unenforceability of any provision hereof
shall not in any way affect the validity or enforceability of any other
provision.

                (g) A party's failure to insist on compliance or enforcement of
any provision of this agreement shall not affect the validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provisions of this agreement by that party or any other party.

                (h) The section headings contained in this agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this agreement.

--------------------------------------------------------------------------------

Christopher Cade
December 5, 2007
Page 13

        Please sign where indicated below, whereupon this letter will constitute
a binding agreement between us as of the date first above written.

  Very truly yours,


JONES APPAREL GROUP, INC.



By: /s/ Wesley R. Card
Wesley R. Card
President and Chief Executive Officer


Accepted and agreed to as of
this 5th day of December, 2007.



/s/  Christopher Cade
Christopher Cade